Case 2:20-cv-00320-JPH-MJD Document 22 Filed 11/16/20 Page 1 of 5 PageID #: 146




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 TERRANCE SWANN,                                        )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 2:20-cv-00320-JPH-MJD
                                                        )
 MARK SEVIER, et al.                                    )
                                                        )
                                Defendants.             )

                    ORDER SCREENING THE AMENDED COMPLAINT
                       AND DIRECTING SERVICE OF PROCESS

         Plaintiff Terrance Swann, an inmate at Wabash Valley Correctional Facility, brings this

 action pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights. Because the

 plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

 28 U.S.C. § 1915A(a) to screen his amended complaint.

                                                I.
                                       SCREENING STANDARD

         Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint, or any

 portion of the amended complaint, if it is frivolous or malicious, fails to state a claim for relief, or

 seeks monetary relief against a defendant who is immune from such relief. In determining whether

 the amended complaint states a claim, the Court applies the same standard as when addressing a

 motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). To survive dismissal,

         [the amended] complaint must contain sufficient factual matter, accepted as true, to
         state a claim for relief that is plausible on its face. A claim has facial plausibility
         when the plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.




                                                    1
Case 2:20-cv-00320-JPH-MJD Document 22 Filed 11/16/20 Page 2 of 5 PageID #: 147




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

 Pro se complaints such as that filed by the plaintiff are construed liberally and held to "a less

 stringent standard than pleadings drafted by lawyers." Cesal, 851 F.3d at 720.

                                             II.
                                         BACKGROUND

        The amended complaint names the following defendants in their individual capacities:

 Mark Sevier, Mr. Fitch, Ms. French, Major Davis, Mr. Nelson, Mr. Bookout, and multiple John

 Does. Mr. Swann is seeking compensatory, punitive, and nominal damages.

        Mr. Swann arrived at New Castle Correctional Facility ("NCCF") on March 4, 2020. He

 alleges that his cellmate, who was positive for hepatitis, would frequently smoke synthetic

 marijuana, become violent, assault him, and vomit in their cell. Mr. Swann brought these assaults

 to the attention of Warden Sevier, Mr. Fitch, Ms. French, Major Davis, Mr. Nelson and

 Mr. Bookout, but they took no action.

        Sometime later, Mr. Swann was placed with a new cellmate with a history of mental illness

 and violent behavior that included assaults. On June 7, 2020, Mr. Swann pushed the intercom

 button to tell multiple John Doe defendants that he was having an issue with this cellmate, but they

 took no action. Mr. Swann was then physically assaulted by his cellmate. After the assault, Mr.

 Swann pushed the intercom button again to tell prison officials what had happened, but they took

 no action. On June 12, 2020, Mr. Swann was again assaulted by this cellmate.

        The amended complaint also alleges that Major Davis, Mr. Fitch, and Ms. French placed

 Mr. Swann in administrative segregation following the assault on June 12, 2020, out of retaliation

 for verbal complaints and written grievances. The amended complaint also alleges that

 Mr. Swann's placement in long-term administrative segregation violates his due process right to

 meaningful and periodic reviews.

                                                  2
Case 2:20-cv-00320-JPH-MJD Document 22 Filed 11/16/20 Page 3 of 5 PageID #: 148




                                                III.
                                            DISCUSSION

         This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

 plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

 and must show that the alleged deprivation was committed by a person acting under color of state

 law. West v. Atkins, 487 U.S. 42, 48 (1988). "[T]he first step in any [§ 1983] claim is to identify

 the specific constitutional right infringed." Albright v. Oliver, 510 U.S. 266, 271 (1994). Prison

 officials have a duty under the Eighth Amendment to protect prisoners from violent assaults at the

 hands of other inmates. Farmer v. Brennan, 511 U.S. 825, 833 (1994).

         Based on the screening standard set forth above, Mr. Swann's Eighth Amendment failure

 to protect claims shall proceed against Mark Sevier, Mr. Fitch, Ms. French, Major Davis,

 Mr. Nelson, and Mr. Bookout. Mr. Swann's First Amendment retaliation claim shall proceed

 against Mr. Fitch, Ms. French, and Major Davis.

         All claims against the John Doe defendants are dismissed. Bringing suit against unnamed

 defendants in federal court is generally disfavored by the Seventh Circuit. See Wudtke v. Davel,

 128 F.3d 1057, 1060 (7th Cir. 1997) ("[I]t is pointless to include [an] anonymous defendant [ ] in

 federal court; this type of placeholder does not open the door to relation back under Fed.R.Civ.P.

 15, nor can it otherwise help the plaintiff.") (internal citations omitted)).

         To the extent Mr. Swann raises a claim that his long-term placement in administrative

 segregation violates his procedural due process right to meaningful and periodic reviews, that

 claim is duplicative of a claim he is already pursuing in a pending action before the Court. See

 Swann v. Brown, Case No. 2:19-cv-592-JMS-MJD.




                                                    3
Case 2:20-cv-00320-JPH-MJD Document 22 Filed 11/16/20 Page 4 of 5 PageID #: 149




        This summary includes all viable claims identified by the Court. If Mr. Swann believes he

 has raised additional viable claims in the amended complaint, he shall have through November

 30, 2020, to identify those claims.

                                       IV.
                          SUMMARY AND SERVICE OF PROCESS

        Mr. Swann's Eighth Amendment failure to protect claims shall proceed against Mark

 Sevier, Mr. Fitch, Ms. French, Major Davis, Mr. Nelson, and Mr. Bookout. His First Amendment

 retaliation claims shall proceed against Mr. Fitch, Ms. French, and Major Davis. All other claims

 are dismissed.

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants,

 Ms. French, Mr. Nelson, and Mr. Bookout, in the manner specified by Rule 4(d). Process shall

 consist of the amended complaint, dkt. [15], applicable forms (Notice of Lawsuit and Request for

 Waiver of Service of Summons and Waiver of Service of Summons), and this Order. Mr. Sevier,

 Mr. Fitch, and Major Davis have already appeared by counsel and answered the amended

 complaint.

        The clerk is directed to add Mr. Fitch, Ms. French, Mr. Nelson, and Mr. Bookout as

 defendants on the docket. The clerk is directed to remove "Assistant Warden of Operations for

 New Castle Correctional Facility" as a defendant on the docket.

 SO ORDERED.

 Date: 11/16/2020




                                                4
Case 2:20-cv-00320-JPH-MJD Document 22 Filed 11/16/20 Page 5 of 5 PageID #: 150




 Distribution:

 TERRANCE SWANN
 956680
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 WARDEN MARK SEVIER
 New Castle Correctional Facility
 1000 Van Nuys Road
 New Castle, IN 47362

 MR. FITCH
 New Castle Correctional Facility
 1000 Van Nuys Road
 New Castle, IN 47362

 MAJOR DAVIS
 New Castle Correctional Facility
 1000 Van Nuys Road
 New Castle, IN 47362

 MR. BOOKOUT
 New Castle Correctional Facility
 1000 Van Nuys Road
 New Castle, IN 47362

 MR. NELSON
 New Castle Correctional Facility
 1000 Van Nuys Road
 New Castle, IN 47362

 MS. FRENCH
 New Castle Correctional Facility
 1000 Van Nuys Road
 New Castle, IN 47362




                                       5
